—In an action to enforce a money judgment of the High Court of Justice, Queens Bench Division, Great Britain, commenced by motion for summary judgment in lieu of complaint, the defendant Johan Hertzog appeals (1) from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Polizzi, J.), entered March 17, 2000, as, upon granting the motion, is in favor of the plaintiff and against him in the principal sum of $40,100,000, and granted the plaintiffs motion for an order of attachment, and (2), as limited by his brief, from so much of an order of the same court, dated November 21, 2000, as, upon renewal, adhered to the original determination.
Ordered that the appeal from the order and judgment is dismissed, as the order and judgment was superseded by the order, made upon renewal; and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
Since the foreign country money judgment was final and conclusive, it is properly enforceable in this jurisdiction (see, CPLR 5302).
The appellant waived his claim that the New York courts lacked jurisdiction over his person (see, CPLR 3211 [a] [8]).
The appellant’s remaining contentions are without merit. O’Brien, J. P., Friedmann, Smith and Cozier, JJ., concur.